United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3909
                                ___________

In re: Marilyn M. Moss, also            *
known as Marilyn M. Bryant,             *
also known as Marilyn Margaret          *
Bryant, also known as Marilyn Moss      *
Bryant, also known as M. Margaret       *
Bryant, also known as Marilyn Wall      *
Bryant, also known as Margaret          *
Whitman Bryant, also known as           *
Margaret “Peggy” Whitman, also          *
known as Margaret Whitman “Peggy”       *
Bryant, also known as Margaret          *
Bryant, also known as Marge Bryant,     *
also known as Mari Bryant, also known   *
as Mary Bryant, also known as Anne      *   Appeal from the United States
Bryant, also known as Ann Whitman,      *   Bankruptcy Appellate Panel
also known as P. M. Whitman, also       *   for the Eighth Circuit.
known as Anne Margaret Whitman,         *
also known as Anne M. Whitman           *       [UNPUBLISHED]
Bryant, also known as Anne Margaret     *
Whitman Bryant, also known as Anne      *
Margaret Whitman Bryant Trust, also     *
known as M. Whitman Bryant, also        *
known as M. Margaret Whitman            *
Bryant, also known as Catherine L.      *
Whitman, also known as Bryant Family    *
Trust, also known as Solutions, Inc.,   *
also known as Santa Barbara Mortgage    *
Co., Inc., also known as National       *
Supply Corporation, also known as TCI   *
Industries, also known as TCI           *
Investments, also known as T.N. Ayrb    *
Inv. Co., also known as            *
Transpacific Conservancy, Inc., also
                                   *
known as M. Margaret Whitman       *
Bryant Trust Dated April 18, 1997, *
also known as M. Margaret Whitman  *
Bryant Trust Dated May 18, 1997,   *
                                   *
               Debtor,             *
                                   *
-----------------------------      *
                                   *
Marilyn M. Moss,                   *
                                   *
               Appellant,          *
                                   *
        v.                         *
                                   *
Burton & Norris; Gronemeier &      *
Barker,                            *
                                   *
               Appellees.          *
                              ___________

                        Submitted: July 2, 2002
                            Filed: July 9, 2002
                                 ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Debtor Marilyn Moss appeals the bankruptcy appellate panel’s affirmance of
the bankruptcy court’s1 order overruling her objections to her creditors’ proof of

      1
      The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.
                                       -2-
claim. Reviewing the bankruptcy court’s findings of fact for clear error and its
conclusions of law de novo, see In re Zepecki, 277 F.3d 1041, 1045 (8th Cir. 2002)
(per curiam), we find no error. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-